DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 9-10, 13-17, 21-24, and 51-54 are allowable. The restriction requirement of claims 40-41 and 47-48, as set forth in the Office action mailed on 11 Aug. 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 40-41 and 47-48 is withdrawn. Claims 40-41 and 47-48, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 9-10, 13-17, 21-24, 40-41, 47-48, and 51-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the closest prior art is Jaeger US 2016/0199792. Jaegar teaches a check valve but does not teach the purge control element as claimed. The modification would not have been obvious because the prior art does not teach the claimed feature. No prior art, alone or in combination teaches all the limitations of claim 1.
Claims 9-10, 13-17, 40-41, 47-48, and 51-54 depend upon claim 1. 
Regarding claim 21, the closest prior art is Jaeger US 2016/0199792. Jaegar teaches two mounting plate parts (Fig 12) but does not teach the mounting plate parts as claimed. The modification would not have been obvious because the prior art does not teach the claimed feature. No prior art, alone or in combination teaches all the limitations of claim 21.
Claims 22-24 depend upon claim 21. 

Response to Arguments
The following is a response to Applicant’s arguments filed 22 Apr. 2022:

Applicant argues that the claim objections are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that independent claims 1 and 21 are allowable.
Examiner agrees and claims 1 and 21 are allowed here. Further, dependent claims 9-10, 13-17, 22-24, 40-41, 47-48, and 51-54 are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776